DETAILED ACTION
Amendment submitted March 30, 2021 has been considered by examiner. Claims 1-20 are pending. 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The Claim is amended to recite, “The method of claim 13, wherein the forum attributes includes at least one of: number of posts, number of interactions, and search engine score, and at least number of competitors.
	However, while the claim begins as a Markush claim with “at least one of…”, there are then two and statements which do not seem like a proper Markush grouping. As such, it is unclear what in the claim is recited in the alternative and what is not.
	Furthermore, the terms “search engine score” and “competitors” are very vague and very broad, especially the term competitor and thus are not completely clear.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 9-12 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chi et al (US Patent Application Publication 2014/0214831) in view of Mandic et al (US Patent Application Publication 2014/0358958) and further in view of Malik et al (US Patent Application Publication 2019/0012373).


	Claims 1, 9 and 19: Chi discloses a system, a method and medium for location and context-based team member or customer support connect, the system comprising: 
a data repository [0019]. [See at least “a database.”] 
a user interface that receives a query from a user [0026]. 
a team member customer connect component (TMCCC) comprising: 
a data miner that retrieves user data from the data repository a user context module that determines a user context based on an analysis of user data gathered by the data miner [0020]. [See at least using “context refinement.”]
a semantic context module that determines a semantic context using a semantic analysis of the query, the semantic context including a classification of the query that indicates what the query is asking [0020, 0025]. [“In other examples, there may be additional questions to fill in any missing contexts…”]
a query routing module that routes a query to at least one forum based on the user context and semantic context [0028-0029]. [“the question is then routed…” to a particular forum.]

Chi alone does not explicitly disclose an automated explicit and implicit intent determination; and wherein the reformulated query is based at least in part on the automated explicit and implicit intent determination without interacting with the user, and in part on a set of forum posting rules of the one or more forums.
Chi [0020, 0025] discloses at least an explicit determination and Chi [0017] discloses transforming a question into “an optimal format” for the particular forum. However, Malik [0025-0026] discloses at least reformulating a query based on implicit determinations such as “user preferences, the time of day, the user's location, the user's current activity, etc.”

Chi also does not explicitly disclose that data is also retrieved from third party servers. Mandic [0027], on the other hand, discloses using third party application (third party application would be stored on at least a server, rather than a client device) to identify a search context.

	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Chi with Malik and Mandic. One would have been motivated to do so in order to get better search results by providing better context for a query.
Claims 2: Chi as modified discloses the system of Claim 1 above, and Chi further discloses wherein the data repository includes context data for each registered user stored in at least one of a profile database, a social feed database, a behavioral database, an attribute table, or an access table [0019]. [See at least generating of profiles.]
	Claim 4: Chi as modified discloses the system of Claim 1 above, and Chi further discloses wherein the user interface comprises at least: a search field module where the user may enter keywords for queries; and a search results module that displays query results on the user device [0026, 0028].
	Claim 5: Chi as modified discloses the system of Claim 1 above, and Chi further discloses wherein third party servers may provide at least social feed data to the TMCCC for updating at least the profile and social feed data in the data repository [0027].
	Claim 10: Chi as modified discloses the method of Claim 9 above, and Mandic, for the same reasons as above, further discloses receiving additional user information from third party servers [0027]. [Mandic uses third party applications (third party application would be stored on at least a server, rather than a client device) to identify a search context.]
	Claims 11 and 20: Chi as modified discloses the method and medium of Claims 9 and 19 and Chi further discloses wherein the user data sources include at least one of: the location of the user, past user queries, user profile data, user social media history, or user behavioral data [0019]. [See at least generating of profiles.]
	Claim 12: Chi as modified discloses the method of Claim 9 above, and Chi further discloses determining an appropriate forum routing from a set of forums based on the user context [0028-0029]. [“the question is then routed…” to a particular forum.]


Claims 3, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Chi et al (US Patent Application Publication 2014/0214831) in view of Mandic et al (US Patent Application Publication 2014/0358958) further in view of Malik et al (US Patent Application Publication 2019/0012373) and further in view of Luo et al (US Patent Application Publication 2015/0120718).

Claim 3: Chi as modified discloses the system of Claim 1 above, and Chi further discloses wherein the TMCCC further comprises: 
a forum routing module that routes the query to a forum user at the at least one forum using a forum user analysis, wherein forum user analysis comprises: 
comparing the user context and the semantic context with forum user information from a forum database, the forum user information including at least one of past queries or posts by the forum users [0019]. [See at least generating of profiles, which includes at least responses of users.]

Chi does not explicitly disclose determining a forum user that is most sufficient to answer the query; and sending the query to the forum user directly.
However, Luo [0039] discloses identifying users in a forum to whom a question should be routed.
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Chi with Luo. One would have been motivated to do so in order to increase probability of getting an answer to a query.
	Claim 15: Chi as modified discloses the method of Claim 9 above, but Chi alone does not explicitly disclose determining a forum user routing based on a forum user analysis, and directly sending a forum user the query based on the forum user analysis.
However, Luo [0039] discloses identifying users in a forum to whom a question should be routed.
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Chi with Luo. One would have been motivated to do so in order to increase probability of getting an answer to a query.
	Claim 16: Chi as modified discloses the method of Claim 15 above, and Luo, for the same reasons as above, further discloses the forum user analysis comprising: determining a forum user trust ranking based on forum user attributes [0039, 0050]. 
Claim 17: Chi as modified discloses the method of Claim 16 above, and Luo, for the same reasons as above, further discloses wherein the forum user attributes include at least one of: previous answers provided to similar inquiries that received high ratings from registered users, user forum ratings, number of likes, claimed expertise, or forum user social media history [0050].


Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Chi et al (US Patent Application Publication 2014/0214831) in view of Mandic et al (US Patent Application Publication 2014/0358958) further in view of Malik et al (US Patent Application Publication 2019/0012373) and further in view of Rathod et al (US Patent Application Publication 2017/0060873).

Claim 6: Chi as modified discloses the system of Claim 1 above, but Chi alone does not explicitly disclose wherein the TMCCC comprises: a registration module that receives attribute information including at least one of name, contact information, or employment information.
	However, Rathod [0039] discloses registering a user, which includes at least personal and employment information.
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Chi with Rathod. One would have been motivated to do so in order to have identifying information about users.
	Claim 7: Chi as modified discloses the system of Claim 1 above, but Chi alone does not explicitly disclose wherein the data miner constructs an attribute table listing user attributes, and constructs an access table based on the attributes using personal and public information of the user.
	However, Rathod [0039] discloses registering a user, which includes at least personal and employment information. Some of that may be personal and some public based on users’ intent. Furthermore, because Rathod registers the user using various fields, and the fields are not stored in a vacuum, using a table to identify user attributes is considered designer choice of a data structure use.
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Chi with Rathod. One would have been motivated to do so in order to have identifying information about users.
	Claim 8: Chi as modified discloses the system of Claim 7 above, and Rathod further discloses wherein the team member application searches for a relevant team member who can adequately answer a query posed by the user based on the access table information [0073]. [See at least finding an expert based on keywords.]


Claims 13-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chi et al (US Patent Application Publication 2014/0214831) in view of Mandic et al (US Patent Application Publication 2014/0358958) further in view of Malik et al (US Patent Application Publication 2019/0012373) and further in view of Dicker et al (US Patent Application Publication 2013/0018909). 

Claim 13: Chi as modified discloses the method of Claim 12 above, but Chi alone does not explicitly disclose wherein determining the appropriate forum routing includes determining a relevance ranking of the set of forums from an analysis of forum attributes.
	However, Dicker [0035] discloses identifying an appropriate forum based on a score (i.e. rank). 
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Chi with Dicker. One would have been motivated to do so in order to identify a relevant forum to ask a question.
	Claim 14: Chi as modified discloses the method of Claim 12 above, and Dicker, for the same reasons as above, further discloses wherein the forum attributes includes at least one of: number of posts, number of interactions, and search engine score, and at least number of competitors [0035]. 
	Claim 18: Chi as modified discloses the method of Claim 9 above, but Chi alone does not explicitly disclose wherein the method operates as a push-button application such as a help function.
	However, Dicker [0029] discloses an option for a user to verify that a user is looking for help. It is done by selecting the help option (i.e. push-button). Furthermore, push-button is a design choice of performing a particular operation.
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date to modify Chi with Dicker. One would have been motivated to do so in order to ask a question.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX GOFMAN whose telephone number is (571)270-1072.  The examiner can normally be reached on Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEX GOFMAN/Primary Examiner, Art Unit 2163